Case: 10-41021     Document: 00511515650          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-41021
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANTONIO APARICIO CABALLERO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 5:10-CR-1277-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Antonio Aparicio
Caballero has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aparicio Caballero has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-41021   Document: 00511515650    Page: 2   Date Filed: 06/21/2011

                               No. 10-41021

is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                     2